Citation Nr: 9906070	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-26 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
allergic rhinitis is well grounded.

2.  Whether a claim of entitlement to service connection for 
an ear infection is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



REMAND

The veteran served on active duty from April 1955 to April 
1957.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that found that claims for service-
connection for allergic rhinitis and an ear infection were 
not well grounded.

Additional development is necessary in this case before a 
decision on the merits of the veteran's claims can be made.  
The veteran states that he had surgery performed for an ear 
infection and was treated for allergies while stationed at 
Fort Hood, Texas, from 1956 to 1957.  The RO has obtained 
morning reports from that period that list the veteran's 
name; however, nothing else about the treatment he received 
is documented in the morning reports.  Attempts to secure 
other service medical records to corroborate the veteran's 
contentions have been fruitless.  Any such records may have 
been lost in the fire that destroyed a portion of the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in July 1973. 

When a veteran's records have been destroyed, the VA has an 
obligation to search for alternative medical records that 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 
Accordingly, since the veteran has stated that he was treated 
for his claimed disabilities at the military hospital at Fort 
Hood, Texas, the RO should request the treatment records 
directly from the hospital.  See Sheed v. Derwinski, 2 Vet. 
App. 256, 259 (1992) (VA has a duty to obtain records 
directly from a treating facility when a veteran alleges 
treatment at such a facility during service, and records 
thereof are not otherwise available).  

VA regulations further provide that where there is a lack of 
service medical records, service connection may be shown 
through other evidence.  Smith v. Derwinski, 2 Vet. App. 147 
(1992); 38 C.F.R. § 3.303(a) (1998).  The VA Adjudication 
Procedure Manual, M21-1, sets forth procedures for 
development of the evidence in fire-related cases, at Part 
III, paragraphs 4.23, 4.25, and 4.29.  Although the RO has 
attempted to follow those procedures, it appears it has not 
fully exhausted its search capabilities as to this case.  The 
RO has not advised the veteran that he may submit alternative 
evidentiary materials.  This evidence may be statements from 
service medical personnel, "buddy" statements, employment 
physical examinations, insurance examinations, pharmacy 
prescription records, letters written during service, etc.  
The veteran should be informed of these alternate documents 
and be given an opportunity to more fully develop his case. 

Finally, the veteran reported receiving continual treatment 
for his allergies since his separation from service.  In his 
July 1997 substantive appeal he wrote, "For over 30 yrs 
[sic] I used private med. facilities & company ins. which I 
no longer have access to."  He has specifically reported 
being treated at the Tallahassee Florida Medical Center 
Clinic and at Emory University.  Where a claimant with a not 
well-grounded claim refers to a specific source of evidence 
that might well ground the claim, VA has a duty to inform the 
claimant of the necessity to submit that evidence to complete 
his application for benefits.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).  It is 
unknown whether these medical records to which reference is 
made above might well ground the veteran's claims, but he has 
alleged that they are related to the condition(s) for which 
he seeks service connection.  He should be informed of their 
importance and of his ultimate responsibility to submit 
evidence in support of his claims.  38 C.F.R. § 3.159(c) 
(1998).  See 38 U.S.C.A. § 5103(a) (West 1991); Epps v. 
Brown, 9 Vet. App. 341, 344-45 (1996), aff'd Epps v. Gober, 
126 F.3d. 1464, 1468 (Fed. Cir. 1997).

Accordingly, while the Board regrets the delay, in order to 
obtain additional information and ensure that appellate 
consideration is fully informed, these claims are REMANDED 
for the following:

1.  Contact the Fort Hood, Texas, Military 
Hospital and request the veteran's 
complete medical records, to include 
clinical records, including those showing 
any treatment for allergies or an ear 
infection from 1956 to 1957.  Document all 
efforts to obtain the records and 
associate all responses with the claims 
file.

2.  Complete the development of the 
evidence with regard to the missing 
service medical records in accordance with 
the provisions of the VA Adjudication 
Procedure Manual, M21-1, Part III, 
paragraphs 4.23, 4.25, and 4.29.  In so 
doing, advise the veteran that he may 
submit additional evidence, including 
statements from service medical personnel, 
"buddy" statements, employment physical 
examinations, insurance examinations, 
pharmacy prescription records, letters 
written during service, etc.  Document, in 
writing, all development undertaken.  Any 
additional evidence obtained should be 
associated with the claims folder.

3.  Tell the veteran that private medical 
records reflecting treatment for allergies 
and/or an ear infection since his separation 
from service, i.e., for the past 30 years, 
including, but not limited to, those from 
Tallahassee Florida Medical Center Clinic and 
at Emory University, are important in 
connection with his claims and that, if there 
are private records pertinent to his claims, 
he should obtain and submit those records.  
See 38 C.F.R. § 3.159(c) (1998).  

4.  Obtain the veteran's treatment 
records dated from 1996 forward from the 
VA Medical Center in Decatur, Georgia.  
All records maintained are to be 
requested, to include those maintained 
in paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  

5.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 6 -
